DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.


Status of Claims
	Claims 1, 2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27, 28, 30, 31, 33-35 and 40 are pending.  Claims 3, 5-6, 8-10, 12, 14, 16, 19-22, 26, 29, 32 and 36-39 are canceled.  
Claims 1 and 28 are amended.
Claims 28, 30-31 and 33-35 are withdrawn.  Claims 1, 2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27 and 40 are currently under examination.
	
	
Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-2, 4, 7, 11, 13, 15 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,692,769 B1) in view of Bhutani (US 4,684,516 A), Smith et al. (WO 2007/068948 A2, of record) and Furukawa et al. US 2003/0171343 (9/11/2003) as evidenced by the Magnesium Stearate entry in ChemSpider (hereinafter “ChemSpider") is withdrawn.


In light of the amendments to the claims the rejection of claims Claims 1-2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,692,769 B1), Bhutani (US 4,684,516 A), Smith et al. (WO 2007/068948 A2, of record) and Furukawa et al. US 2003/0171343 (9/11/2003) as evidenced by the Magnesium Stearate entry in ChemSpider (hereinafter “ChemSpider") as applied to Claims 1-2, 4, 7, 11, 13, 15 and 40 above and further in view of Singh et al. (WO 2008/029351 A2, of record) is withdrawn.


New Rejections

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7, 11, 13, 15 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,692,769 B1) in view of Bhutani (US 4,684,516 A), Smith et al. (WO 2007/068948 A2, of record), Furukawa et al. US 2003/0171343 (9/11/2003) and Hashimoto et al. JP 2007/254342 (10/4/2007) as evidenced by the Magnesium Stearate entry in ChemSpider (hereinafter “ChemSpider") and Triacetin Safety Data Sheet of MilliporeSigma, Version 6.3, pp. 1-8, (revised 6/16/2022), accessed 12/2/2022.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ishibashi et al. teach providing sustained release particle with a mean particle size of 300 microns or less which comprise a drug containing core and a mixed coating of a hydrophobic organic compound and water-insoluble polymer (abstract, col 1, ln 64 to col 2, ln 3).  The hydrophobic organic compound may be higher fatty acids, higher alcohol as well as glycerin esters of fatty acids, each fatty acid or alcohol having 6-22 carbons, the hydrophobic organic compound preferably being stearic acid, which has a melting temperature below 70 degrees Celsius (Applicant’s specification, para [0225]) and a mixture of two or more hydrophobic organic compounds may be used to coat the core (col 2, ln 27-33). Ishibashi et al. further teaches that this coating may contain triacetin (col 3, ln 37).  The water insoluble polymer may be ethyl cellulose or polyvinyl acetate, which the latter polymer has a melting temperature below 70 degrees Celsius (col 2, ln 39-41). Lubricants may also be added to the coating, such as magnesium stearate (col 3, ln 16-20, 38-40).  A layer of a water-insoluble substance (hydrophobic adherent layer) may be added between the core and the mixed organic hydrophobic compound/polymer coating to adjust the drug dissolution rate (col 6, ln 46-53). Ishibashi et al. teach forming the core by using a granulating machine to wet granulate an active, mannitol and crystalline cellulose and then grading the resulting granules to obtain cores that have a mean particle diameter of 79 microns (col 7, ln 63 to col 8, ln 4).  Coated granules were obtained that were coated with a solution of stearic acid and ethyl cellulose dissolved in a suitable solvent, via a fluid bed granulation coating apparatus (col 8, ln 5-15).  The granules containing the active core may be mixed with excipient granules, (IE an external phase) and compressed to form a tablet (col 8, ln 65 to col 9, ln 12).  Ishibashi et al. teach that the active ingredient may be amoxicillin (col 4, ln 34).

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Ishibashi et al. teach the granules as discussed above and while Ishibashi et al. suggests that the hydrophobic binding material can be fatty acids such as stearic acid,  Ishibashi et al. does not teach using glyceryl ethers of alkenyl fatty acids or alkyl fatty acids. Ishibashi et al. also fails to specifically teach covering each granule with a disintegrant or that the hydrophobic adherent material is magnesium stearate. The teachings of Bhutani and Smith et al. and Furukawa et al. help to cure these deficits.
Bhutani teach providing controlled release tablets which are formed by compressing sustained release pellets which have been directly coated with disintegrant(s) into a tablet which breaks apart rapidly inside the gastrointestinal tract of a subject (abstract, Fig. 4-6, col 1, ln 7-17, col 4, ln 20-29).  By directly coating the sustained release pellets, it is not necessary to mix these pellets with additional excipients before compressing into tablets, thus achieving a tablet which can be smaller than prior art tablets, yet has the same or increased quantity of active agent within the tablet (col 3, ln 51-67, col 4, ln 44 to col 5, ln 20).  Surrounding the pellets with disintegrants helps the tablet to hydrate quickly and thus achieve a tablet which quickly disintegrates in a very reliable and predictable way into the individual small beads, an accurate determination of dosages and intervals between release of the medicament can be made as well as residence time within the stomach is reduced, minimizing side effects (col 1, ln 14-18, col 4, ln 44 to col 5, ln 20).  Bhutani teach coating the beads with disintegrant by spraying a coating solution onto the beads and dusting these beads with disintegrant, such as corn starch and cellulose powder and teach that such disintegrant powders have a typical size of 150 microns to about 50 microns (100-300 mesh) (col 11, ln 35-37).  The release of the active agent from the dosage form may be effected by blending two or more batches of pellets with different release rates, wherein one set of pellets with a more immediate release could make up an “external phase” (col 7, ln 12-24).  Bhutani further teach that the dosage form may comprise traditional excipients, such as diluents, which would also make up an “external phase” (col 8, ln 54-62).  The active agent may be an antibiotic (col 7, ln 40-48).
Smith et al. is directed to sustained release pharmaceutical compositions (abstract).  Smith discovered that a combination of hydrophobic materials stearic acid and its salts, such as magnesium, calcium or zinc stearate imparts sustained release characteristics to pellets, granules and tablets treated therewith (pg 4, ln 1-11).  Smith et al. teach forming pellets which contain an active and at least the aforementioned hydrophobic materials and then mixing the pellets with other excipients and then compressing the mixture into tablets (pg 5, ln 18 to pg 6, ln 21, pg 7, ln 5-7).  Smith indicates that stearic acid or its salts may be the only matrix forming agent used, which would provide active pharmaceutical ingredient particles as substantially surrounded by this lubricant to give the sustained release (pg 7, ln 13-14).  Smith further teaches that the salt of stearic acid may be present at greater than 5 to up to 70 wt% and that the drug may be present from 0.0005-90 wt%, which gives a ratio up to approximately 18:1 drug to salt of stearic acid, which overlaps with the ratio range required in claim 40 (pg 7, ln 24-32, pg 11, ln 23-26).
Furukawa et al. (Furukawa) is directed to the delivery of steroids. (See Abstract).  Furukawa teaches coating the steroid drugs with glycerol stearyl ether to aid in the absorption of the steroidal drug. (See [0018], [0032] and [0036]).  Furukawa teaches coating the steroid drugs with glycerol stearyl ether to aid in the absorption of the steroidal drug.  Furukawa also teaches the combination of glycerol stearyl ester with the glycerol stearyl ether to maximize the absorption ability of the drug. (See [0011]-[0020] and claim 1).  Glycerol stearyl ether has a structure of that of compound of formula II in instant claim 1 wherein R is C17.  
Hashimoto et al. (Hashimoto) is directed to the antiseptic and preservative combination for compositions. (See Abstract).  Hashimoto teaches that the combination of a C4-C12 alkenyl glyceryl ether and a C4-C12 fatty acid glycerol ester will provide a composition with an excellent antibacterial effect and will prevent any bacterial decomposition of the composition. (See Abstract).  C12 alkenyl glyceryl ether has a structure of that of compound of formula II in instant claim 1 wherein R4 is C12.  



Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the granules of Ishibashi et al. with a disintegrant as suggested by Bhutani in order to create a tablet which breaks apart predictably, which causes less irritation to the stomach because it is emptied from the stomach sooner.  Furthermore, doing so would have resulted in the ability to insert higher concentrations of the drug into the same size of tablet.  Based upon the teaching of Ishibashi et al., it would further have been obvious to include a water-insoluble compound (IE hydrophobic adherent layer) between the core and the mixed coating in order to adjust the release profile of the active.  
It would be have been obvious to one of ordinary skill in the art to include a C4-C12 alkenyl glyceryl ether in the combination of glyceryl stearyl ether and glyceryl stearyl ester in light of Hashimoto’s teaching that the combination of C4-C12 alkenyl glyceryl ether and a C4-C12 fatty acid glycerol ester (glyceryl stearyl ester being a C4-C12 fatty acid glycerol ester) will provide a composition with an excellent antibacterial effect and will prevent any bacterial decomposition of the composition.   
Regarding the limitations of Claim 1 and 7, which require that the hydrophobic adherent material is compound of formula (III) or (IV), such as magnesium stearate, Ishibashi et al. teach including a hydrophobic layer between the core and the outer hydrophobic coating to adjust the release rate of the drug contained in the core and Smith et al. teach that salts of stearic acid are hydrophobic and can modify drug release from a pellet which comprises such a compound as well as teach that calcium, zinc and magnesium stearate are functional equivalents.  Thus, one of ordinary skill in the art would have found it obvious to coat the core of Ishibashi et al. with hydrophobic magnesium stearate in order to adjust the drug release rate from the core.  Regarding the limitation of Claim 1, that the hydrophobic adherent material has a melting point of at least 100 degrees Celsius and that the hydrophobic binding material has a melting point of below 70 degrees Celsius, Ishibashi et al. teaches including triacetin in the hydrophobic binding material and its melting point is 3 degrees Celsius as evidenced by the Triacetin Safety Data Sheet of MilliporeSigma. (See page 4).  It is also noted that Applicants uses triacetin in the specification in Example 4 at [0274] in an exemplified coating of the invention as a qualifying hydrophobic binding material. Magnesium stearate has a melting point of at least about 100 degrees Celsius, as evidenced by ChemSpider.  
	Regarding the limitation of Claim 1, that requires that the hydrophobic binding layer that has been applied to the plurality of overlubricated drug particle in a molten state, this limitation is directed to a product by process limitation (i.e. that the hydrophobic binding layer must be applied in a molten state).  The patentability of a product is determined by whether the product is the same or obvious over a prior art product, even if the prior art product was manufactured by a different method.  In re Thorpe¸777 F.2d 695, 698 (Fed. Cir. 1985), MPEP 2113(I).  Ishibashi teach dissolving the hydrophobic binding layer in a solvent and then coating it upon the granules. It is the Examiner’s position that coating the particle with molten hydrophobic material and coating the particle with hydrophobic material that is dissolved in a solvent which is evaporated afterwards would have given coatings that are substantially structurally the same, such that the hydrophobic coating of Ishibashi would have obviated the hydrophobic coating required by Claim 1.   
	Regarding the limitations of Claim 2, which require that the core particle is substantially isodiametric or roughly spherical, Ishibashi et al. teach wet granulating the core particle material in a stirring granulating machine to obtain the cores, which would have resulted in cores which were substantially spherical.  Regarding the further limitation of Claim 2 that requires the core to have a diameter of between 200 and 600 micron, Ishibashi et al. teaches that the final granule may have a diameter of about 300 microns and while Ishibashi et al. exemplify a core particle diameter of 79 microns, Ishibashi et al. also teaches that the coatings may have varying thickness such that the coating me be present at only 20 wt% of the granule.  At this amount, it would have been readily apparent to one of ordinary skill in the art that a core particle with a diameter greater than 200 microns could have still been used and retain an overall granules diameter with the coating of less than 300 microns.
	Regarding the limitation of Claim 4, which requires that the hydrophobic adherent layer comprises a plurality of particles with a projected area diameter of no more than about 5 microns, while Ishibashi et al. does not specify the manner in which a hydrophobic layer is created between the core and hydrophobic outer layer, Bhutani does teach a process for coating a powder onto a pellet by coating the pellet with a liquid and then dusting a powder, which is known in the art to have a typical diameter down to approximately 50 microns, on the pellet.  Thus, it would have been obvious to one of ordinary skill in the art to utilize a powdered hydrophobic compound for coating the drug containing core of Ishibashi based upon the disclosure of Bhutani.  Additionally, as the size of the hydrophobic particle in relation to the diameter of the core to be coated effects the degree to which the particle layer is smooth and is free from substantial gaps therein, it would have been obvious one of ordinary skill in the art to routinely optimize the hydrophobic particle diameter based upon the core diameter until the desired smoothness and continuity of the coating was achieved. 
	Regarding the limitation of Claim 11 of including a wetting agent within the disintegrant layer, Ishibashi et al. teaches including a surfactant (IE a wetting agent) within the dosage form and Bhutani specifically teaches the purpose of including disintegrants within the dosage form is to quickly hydrate the tablets so that they disintegrate quickly.  Furukawa teaches that glycerol stearyl ether is such a surfactant in that it assists with the absorption of the steroidal drug.   Thus, it would have been obvious to one of ordinary skill in the art to include the glycerol stearyl ether of Furukawa as suggested by Ishibashi et al. within the disintegrant layer of Bhutani in order to facilitate a quicker hydration and resulting quicker disintegration of the tablet, which Bhutani equates with a faster clearance of the granules/pellets from the stomach and a reduction of side effects.  
	Regarding Claim 13, which requires the drug to be amoxicillin or a pharmaceutically acceptable salt thereof, such would have been obvious over the teachings of Ishibashi et al. that the drug included within the core may be amoxicillin.  Furthermore, regarding Claim 15 which requires suspension of the sustained release granules in an external phase, such would have been obvious because Ishibashi et al. teaches mixing the sustained release granules with excipient granules and then compressing the mixed granules into a tablet, wherein the sustained release granules would have been effectively “suspended" in the external phase of the excipient granules. 
	Regarding the ratios range of claim 40, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Claims 1-2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,692,769 B1), Bhutani (US 4,684,516 A), Smith et al. (WO 2007/068948 A2, of record), Furukawa et al. US 2003/0171343 (9/11/2003) and Hashimoto et al. JP 2007/254342 (10/4/2007) as evidenced by the Magnesium Stearate entry in ChemSpider (hereinafter “ChemSpider") and Triacetin Safety Data Sheet of MilliporeSigma, Version 6.3, pp. 1-8, (revised 6/16/2022), accessed 12/2/2022 as applied to claims 1-2, 4, 7, 11, 13, 15 and 40 above and further in view of Singh et al. (WO 2008/029351 A2, of record).

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Ishibashi et al., Bhutani, Smith et al. and Furukawa et al as evidenced by ChemSpider suggest the modified release pharmaceutical formulation that comprises sustained release granules as discussed above. 

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Ishibashi et al., Bhutani, Smith et al., Furukawa et al. and as evidenced by ChemSpider suggest the modified release pharmaceutical formulation that comprises sustained release granules as discussed above, but fail to explicitly teach the external phase comprises a second drug, such as clavulanic acid, that the external phase is an immediate release formulation, the ratio of amoxicillin in the granules and external phase or the claimed dissolution percentage during the first hour of a dissolution test.  The teachings of Singh et al. help to cure these deficits.
Singh et al. teaches providing a pharmaceutical formulation that contains an Amoxicillin trihydrate slow release phase and an immediate release phase that contains amoxicillin sodium and potassium clavulanate (col 4, ln 4-9).  The slow release phase may be slow release granules that comprise amoxicillin trihydrate and the immediate release phase may be made up of immediate release granules containing amoxicillin sodium, immediate release granules containing potassium clavulanate as well as extragranular excipients and the slow release phase may comprise Amoxicillin tryhydrate containing granules (pg 11, ln 10 to pg 15, ln 8) which may be pressed into one or more layers of a tablet (col 8, ln 23-27).  Approximately 42% of the amoxicillin is in the immediate release phase, while approximately 58% of the amoxicillin is in the sustained release phase (pg 11, ln 10 to pg 15, ln 8). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishibashi et al., Bhutani, Smith et al. and Singh et al. because all references are directed to tablets that contain sustained release granules/pellets.  Regarding the limitations of Claims 17, 18, 23 and 25 which require the limitations that the external phase contain a second drug, such as amoxicillin and clavulanic acid or a pharmaceutically acceptable salt thereof and that the external phase is an immediate release formulation, Singh teach including amoxicillin and potassium clavulanate within an immediate release phase, which may be mixed with a sustained release phase that comprises slow release amoxicillin containing granules and compressed into a tablet.  Thus, based upon the teachings of Singh et al, it would have been obvious for one of ordinary skill in the art to place drugs, such as amoxicillin and/or potassium clavulanate, in an external immediate release phase in order to obtain a pharmacokinetic profile that favors immediate, but extended plasma levels of the aforementioned drugs.  
	Regarding the limitation of Claim 23, that requires between 80-90% of the amoxicillin within the sustained release granules and the remaining within the immediate external phase, Singh et al. envisions placing approximately 60% within the sustained release granules and 40% in the external phase.  While the claims require approximately at least 20% more in the sustained release granules, the ratio of the amount of drug in the sustained vs immediate release phases is a result effective variable that would have affected the pharmacokinetic profile and would therefore have been something that one of ordinary skill in the art routinely optimizes.  Thus, the claimed percentages would have been obvious to one of ordinary skill in the art based upon routine optimization of these percentages until the desired pharmacokinetic profile was attained.
	Regarding the limitations of Claim 24 and 27, that require a certain amount of the amoxicillin and clavulanate that is released the first hour, Singh et al. teaches including all of the clavulanate within the immediate release phase and thus it would have been obvious that at least about 85% of the clavulanate is released within the first hour.  Regarding the release rate of amoxicillin, the ratio of the amoxicillin in the immediate vs sustained release granules would have affected the amount of the amoxicillin that is released within the first hour of a dissolution test and thus such dissolution profile would have been obvious based upon routine optimization of the amounts of the amoxicillin in the respective phases.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Response to Arguments
The comments filed May 31, 2022 have been considered and in combination with the amendments to the claims are found to be partly persuasive.    
Applicants note the amendments to the claims 1 and 7 and notes where these amendments find support in the specification.  
Applicant traverses the 103 rejection of claims 1, 2, 4, 7, 11, 13 and 15 as being unpatentable over Ishibashi, Bhutani et al., Smith et al. and Furukawa on account of the amendments to the claims.  Applicant notes that triacetin has been amended from the claims and is no longer recited. 
Applicant argues that amended claim 1 recites that for compounds of formula (II), R1, R2 and R3 are each independently H or -X-R4 provided that at least one of R1, R2, and R3 is -X-R4, R4 is C11-C19 alkenyl or C11-C19 alkynyl and X is CH2.  Glycerol stearyl ether is not a compound of formula (II) because stearyl refers to an 18-carbon straight acyclic alkyl chain.  However, as amended, claim 1 recites only C11-C19 alkenyl or C11-C19 alkynyl.  As a result glycerol stearyl ether is not included in formula II of claim 1 as amended.  
Applicants assert that since glycerol stearyl ether is not included in formula II of claim 1 as amended, Furukawa’s disclosure of glycerol stearyl ether would teach away from the invention as claimed in the amended claims.  Therefore a person of ordinary skill in the art reading the combination of Ishibashi, Bhutani, Smith, Furukawa and ChemSpider would not have been motivated to arrive at amended claim 1 with a reasonable expectation of success.  
Applicant traverses the 103 rejection over Ishibashi, Bhutani et al., Smith and Furukawa as evidenced by Chemspider and further in view of Singh for the same reasons.  

Applicants arguments are found to be partly persuasive in light of the amendments to the claims and the rejection has been withdrawn above. 
With respect to triacetin being deleted from the claims, the requirement that the melting point of the hydrophobic binding material be less than 70 degrees Celsius is still recited by the claims in claim 1 and the triacetin taught in Ishibashi meets this limitation. As noted in the rejection above, regarding the limitation of Claim 1, that the hydrophobic adherent material has a melting point of at least 100 degrees Celsius and that the hydrophobic binding material has a melting point of below 70 degrees Celsius, Ishibashi et al. teaches including triacetin in the hydrophobic binding material and its melting point is 3 degrees Celsius as evidenced by the Triacetin Safety Data Sheet of MilliporeSigma. (See page 4).  It is also noted that Applicants uses triacetin in the specification in Example 4 at [0274] in an exemplified coating of the invention as a qualifying hydrophobic binding material.  
Applicants argument that Furukawa’s disclosure of glycerol stearyl ether teaches away from the invention as claimed in the amended claims is not found to be persuasive.  Furukawa’s teaching of glycerol stearyl ether does not amount to a teaching away because it does not discourage a skilled artisan from using a glycerol alkenyl ether or glyceryl alkynyl ether.  Indeed, glycerol alkenyl ethers and glycerol alkynyl ether are not even mentioned in Furukawa, so there is absolutely no discouragement or disparagement of using them to be found anywhere in the Furukawa reference.  A teaching away must be clear. See MPEP Sec. 2143.03 (VI). 
Applicants’ assertion of a teaching away is also unpersuasive because glycerol stearyl ether does not constitute a teaching away; it is just a preferred embodiment.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  Thus, the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
The new rejection applied above includes the teachings of Furukawa et al.   Furukawa teaches coating the steroid drugs with glycerol stearyl ether to aid in the absorption of the steroidal drug. (See [0018], [0032] and [0036]).  Furukawa also teaches combinations such as the combination of glycerol stearyl ester with the glycerol stearyl ether to maximize the absorption ability of the drug. (See [0011]-[0020] and claim 1).  
As described in the new rejection above the newly applied reference Hashimoto teaches that the combination of a C4-C12 alkenyl glyceryl ether and a C4-C12 fatty acid glycerol ester will provide a composition with an excellent antibacterial effect and will prevent any bacterial decomposition of the composition. (See Abstract).  C12 alkenyl glyceryl ether has a structure of that of compound of formula II in instant claim 1 wherein R4 is C12.  It would be have been obvious to one of ordinary skill in the art to include a C4-C12 alkenyl glyceryl ether in the combination of glyceryl stearyl ether and glyceryl stearyl ester in light of Hashimoto’s teaching that the combination of C4-C12 alkenyl glyceryl ether and a C4-C12 fatty acid glycerol ester (glyceryl stearyl ester being a C4-C12 fatty acid glycerol ester) will provide a composition with an excellent antibacterial effect and will prevent any bacterial decomposition of the composition.   


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619